IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-41319
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                               versus

                 ORLANDO GARZA, also known as Lar,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-96-CR-314-1
                      --------------------
                        January 31, 2000

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Orlando Garza (Garza) appeals his guilty-plea conviction for

conspiracy to possess with intent to distribute in excess of 1,000

kilograms of marijuana.    Garza contends that the district court

erred in calculating the amount of drugs attributable to him.

     Garza contends that the district court erred in calculating

the amount of marijuana attributable to him because the information

on which the district court relied did not possess sufficient

indicia of reliability.     This court reviews a district court’s

factual findings concerning the quantity of drugs implicated by the

crime for clear error.   United States v. Davis, 76 F.3d 82, 84 (5th

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Cir. 1996).   Our review of the record reveals no clear error in the

district court’s finding that approximately 12,000 kilograms of

marijuana was attributable to Garza owing to the role he played in

the conspiracy.

     AFFIRMED.